Sullivan, J.
There is presented in this case for review a judgment of the district court of Douglas county allowing a peremptory writ of mandamus commanding the plaintiffs in error, as members of the board of fire and police commissioners of the city of Omaha, to reduce to writing and file in their office all the testimony taken by them on the bearing of relator’s objections to the issuance of liquor licenses to certain persons who Avere applicants therefor. From the record it appears that the testimony Ayas taken in shorthand, and that the remonstrances having been ovciruled, the relator desired to have the stenographer’s notes extended so that he might prosecute appeals in accordance with section 4 of chapter 50, Compiled Statutes 1897. There is no doubt about the right of an unsuccessful remonstrator to appeal from an order granting a license to sell intoxicating liquors, but the statute nowhere declares that he may appeal from an order overruling his protest. The board may consider his objections insufficient or unsustained by the proof, but they may, nevertheless, for other reasons refuse to grant the license. In that event the remonstrator is not aggrieved in a legal sense, and consequently cannot prosecute an appeal. In this case it was neither alleged nor proven that any order had been made granting a license over Boesen’s protest. He ivas, therefore, not interested in the performance of the duty enjoined by the statute on the respondents. Every license board, regardless of the condition of the revenues under its control, is required to reduce to writing all the testimony taken on the hearing of any remonstrance and file the same in the proper office; but this duty is imposed only for the benefit of those who may be entitled to have such testimony re*610viewed in the district court. No right of the relator having been infringed, he is not entitled to the relief demanded in his petition. The judgment is reversed and the cause remanded.
Reversed and remanded.